UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6282



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


SIMON CHOW,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. James C. Cacheris, Senior Dis-
trict Judge. (CR-94-219-A)


Submitted:    June 29, 1999                 Decided:   July 16, 1999


Before WILLIAMS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Simon Chow, Appellant Pro Se.   William Neil Hammerstrom, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Simon Chow appeals the district court’s order denying his

motion to correct the judgment of conviction filed under Fed. R.

Crim. P. 36 and Fed. R. Civ. P. 60(a).   We have reviewed the record

and the district court’s order and find no reversible error.      In

his motion, Chow is actually challenging the sufficiency of the

evidence.     Because he had the opportunity to raise this claim in

his 28 U.S.C.A. § 2255 (West Supp. 1999) motion, the district court

properly declined to address it at this juncture.    Accordingly, we

affirm the denial of the motion.      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                            AFFIRMED




                                  2